DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Junge et al. (US 10,108,058), hereinafter “Junge”, in view of Takami et al. (US 6,697,131), hereinafter “Takami”, both of record.

Regarding claim 1, Junge discloses an electronic device (see Fig. 1), comprising:
a first substrate (lowermost 1);
a first alignment layer (8) having a first alignment direction (see Fig. 4) disposed on a surface of the first substrate;
a second substrate (uppermost 1) disposed opposite to the first substrate;
a second alignment layer (3) disposed on a surface of the second substrate;
a third substrate (middle 1) disposed between the first substrate and the second substrate, wherein the third substrate has a first surface closer to the first substrate and a second surface closer to the second substrate (see Fig. 1);
a third alignment layer (6) having a third alignment direction (see Fig. 4) disposed on the first surface of the third substrate, wherein the third alignment direction is perpendicular to the first alignment direction (see Fig. 4 and col. 10, lines 27-47);
a fourth alignment layer (5) disposed on the second surface of the third substrate (see Fig. 1);
a first conductive layer (lowermost 2) disposed between the first substrate (lowermost 1) and the first alignment layer (8);
a second conductive layer (uppermost 2) disposed between the second substrate (uppermost 1) and the second alignment layer (3);

a fourth conductive layer (2 in between middle 1 and 5) disposed between the third substrate (middle 1) and the fourth alignment layer (5) (see Fig. 1).
Junge fails to explicitly disclose a first conductive adhesive covering a part of a sidewall of the third substrate and directly contacting the first conductive layer and the second conductive layer.
However, Takami discloses an electronic device (see Figs. 9-11), comprising a first conductive adhesive (e.g., 40, 41, 9 and 9’) covering a part of a sidewall (e.g., left side in figures) of the third substrate (1’, 2, Figs. 9-10; 70, Fig. 11) and directly contacting the first conductive layer (5a’) and the second conductive layer (5a) (see Figs. 9, 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first conductive adhesive covering a part of a sidewall of the third substrate and directly contacting the first conductive layer and the second conductive layer, as in Takami, into the electronic device of Junge to make the electrical connections between the conductive layers to provide the necessary signals to the device.

Regarding claim 2, Junge discloses wherein the second alignment layer (3) has a second alignment direction and the second alignment direction is parallel to the third alignment direction (of 6) (see Fig. 4).

claim 3, Junge discloses wherein the fourth alignment layer (5) has a fourth alignment direction and the fourth alignment direction is parallel to the first alignment direction (of 8) (see Fig. 4).

Regarding claim 4, Junge discloses:
a first dye-doped liquid crystal layer (7) disposed between the first alignment layer (8) and the third alignment layer (6) (see Fig. 1); and
a second dye-doped liquid crystal layer (4) disposed between the second alignment layer (3) and the fourth alignment layer (5) (see Fig. 1), wherein the first dye-doped liquid crystal layer and the second dye-doped liquid crystal layer respectively comprise at least a dichroic dye (col. 1, lines 4-11 and 38-46).

Regarding claim 5, Junge discloses wherein the first dye-doped liquid crystal layer and the second dye-doped liquid crystal layer have same liquid crystal molecules and dye molecules (col. 1, lines 4-11 and col. 33, lines 15-30).

Regarding claim 7, Junge fails to explicitly disclose wherein in a normal direction of the surface of the first substrate, the sidewall of the third substrate is recessed between the first substrate and the second substrate.
However, Takami discloses wherein in a normal direction of the surface of the first substrate (2’, Figs. 9-10; 2, Fig. 11), the sidewall of the third substrate (1’, 2, Figs. 9-10; 70, Fig. 11) is recessed between the first substrate and the second substrate (1) (see Figs. 9, 11).


Regarding claim 9, Junge fails to explicitly disclose wherein in a normal direction of the surface of the first substrate, another sidewall of the third substrate is protruding between the first substrate and the second substrate.
However, Takami discloses wherein in a normal direction of the surface of the first substrate (2’, Figs. 9-10), another sidewall of the third substrate (1’, 2) is protruding between the first substrate (2’) and the second substrate (1) (see Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein in a normal direction of the surface of the first substrate, another sidewall of the third substrate is protruding between the first substrate and the second substrate, as in Takami, into the electronic device of Junge to provide easily accessible electrical connections on the substrate configuration (Takami, col. 11, lines 46-65).

Regarding claim 10, Junge fails to explicitly disclose a second conductive adhesive covering a part of the another sidewall of the third substrate and directly contacting the third conductive layer and the fourth conductive layer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second conductive adhesive covering a part of the another sidewall of the third substrate and directly contacting the third conductive layer and the fourth conductive layer, as in Takami, into the electronic device of Junge to make the electrical connections between the conductive layers to provide the necessary signals to the device.

Regarding claim 11, Junge discloses an electronic device (see Fig. 1), comprising:
a first substrate (lowermost 1);
a first alignment layer (8) having a first alignment direction (see Fig. 4) disposed on a surface of the first substrate;
a second substrate (uppermost 1) disposed opposite to the first substrate;
a second alignment layer (3) disposed on a surface of the second substrate;
a third substrate (middle 1) disposed between the first substrate and the second substrate, wherein the third substrate has a first surface closer to the first substrate and a second surface closer to the second substrate (see Fig. 1);
a third alignment layer (6) having a third alignment direction (see Fig. 4) disposed on the first surface of the third substrate, wherein the third alignment direction is perpendicular to the first alignment direction (see Fig. 4 and col. 10, lines 27-47); and

Junge fails to explicitly disclose wherein the third substrate and the second substrate are displaced layer by layer along a direction parallel to the surface of the first substrate to form a stepped structure.
The limitation of “the third substrate and the second substrate are displaced” appears to be a product-by-process limitation.  It has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.  For examination purposes, the third substrate and the second substrate that form a stepped structure will be given patentable weight.
Takami discloses an electronic device (see Figs. 9-11), wherein the third substrate (1’, 2, Figs. 9-10; 70, Fig. 11) and the second substrate (1) are displaced layer by layer along a direction parallel to the surface of the first substrate (2’, Figs. 9-10; 2, Fig. 11) to form a stepped structure (see Figs. 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the third substrate and the second substrate are displaced layer by layer along a direction parallel to the surface of the first substrate to form a stepped structure, as in Takami, into the electronic device of Junge to provide easily accessible electrical connections on the substrate configuration (Takami, col. 11, lines 46-65).

Response to Arguments
Applicant’s arguments filed December 1, 2021 have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant has argued that element 40 of Takami is a flexible printed circuit board (FPC) and element 41 is an adhesive conductive film, thus Takami does not disclose or suggest to directly use a conductive film to connect the conductive layers without using an FPC.  However, the first conductive adhesive as recited in claim 1 is relied on in Takami as being at least both the FPC 40 and the adhesive conductive film 41 together.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together, or conversely, constructing a formerly integral structure in various elements, involves only routine skill in the art.  See MPEP 2144.04.
Additionally regarding claim 1, Applicant has argued that the FPC 40 of Takami does not cover the sidewall of the third substrate 70.  However, as shown in Figs. 9 and 11 of Takami, the FPC 40 covers the sidewall of the third substrate (1’, 2; 70) at the left side in the figures.
Regarding new claim 11, Applicant has argued that the electronic device of Takami is formed by stacking display panels 10 and 20 “without displacement”, wherein some sidewalls are aligned, thus fails to disclose the third substrate and the second substrate are displaced layer by layer, as recited in claim 11.  However, as discussed in the rejection above, the forming of the device by displacing layers appears to be a product-by-process limitation.  Under broadest reasonable interpretation, Takami at least discloses the substrates forming a stepped structure, as shown in Figs. 9-11.
Therefore, the ground of rejection under 35 U.S.C. 103 over Junge in view of Takami is considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896